Citation Nr: 1043510	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted entitlement to service connection 
for PTSD and assigned an initial 30 percent evaluation, effective 
March 18, 2004.  

In the March 2007 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  In an April 2007 
statement he clarified that he desired hearings at the RO before 
the Board and a Decision Review Officer (DRO).  A DRO hearing was 
scheduled in June 2007, but the Veteran cancelled the hearing.   
The Veteran also withdrew his request for a hearing before the 
Board at the RO in a December 2008 statement.  The Board will 
therefore proceed with appellate consideration of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that an initial rating in excess of 30 
percent is warranted for his service-connected PTSD.  In response 
to his claim for service connection, he was provided a VA 
contract psychiatric examination in January 2005.  The contract 
examiner diagnosed mild PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 60, consistent with moderate symptoms.  
See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32.  In support of his claim, the Veteran 
provided a report of a private psychiatric examination conducted 
in April 2007 that diagnosed severe PTSD, assigned a GAF score of 
40-45, consistent with serious symptoms, and noted that the 
Veteran's PTSD had worsened since the death of his wife in 
October 2005. 

The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
April 2007 private psychiatric examination clearly indicates a 
worsening of the Veteran's PTSD symptoms and the Board notes that 
the record contains no evidence addressing the severity of the 
Veteran's PTSD since 2007.  Therefore, upon remand, the Veteran 
should be provided a VA psychiatric examination to determine the 
current severity of his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to the 
examiner.  The examination report should 
reflect that the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also describe the 
impact of the Veteran's psychiatric 
disability on his occupational and social 
functioning, and specifically opine as to 
whether the Veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  The examiner should 
also address whether the Veteran's PTSD is 
manifested by suicidal or homicidal 
ideations.  In addition, the examiner should 
provide a global assessment of functioning 
score with an explanation of the 
significance of the score assigned.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2.  Readjudicate the claim on appeal.  If 
the benefits sought on appeal are not fully 
granted, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


